Citation Nr: 0915362	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  05-37 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder, bipolar type.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 1976 to May 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Veteran currently resides within the 
jurisdiction of the Pittsburgh, Pennsylvania RO.

This appeal was previously before the Board in February 2008.  
The Board remanded the claim so that the Veteran could 
receive corrective notice and for treatment records to be 
requested.  The case has been returned to the Board for 
further appellate consideration.


FINDING OF FACT

A psychiatric disorder was not shown in service or for many 
years thereafter, and there is no credible or competent 
evidence linking schizoaffective disorder, bipolar type to 
service. 


CONCLUSION OF LAW

The criteria for establishing service connection for 
schizoaffective disorder, bipolar type have not been met.   
38 U.S.C.A. §§ 1111, 1112, 1131, 1137, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

The RO provided notice to the Veteran in an April 2005 
letter, issued prior to the decision on appeal, regarding 
what information and evidence is needed to substantiate a 
claim for service connection, as well as what information and 
evidence must be submitted by the Veteran, and the types of 
evidence that will be obtained by VA.  A March 2008 letter, 
issued by the Appeals Management Center (AMC), reiterated the 
above, and also provided the Veteran with notice of the 
information and evidence needed to establish a disability 
rating and an effective date for his claimed disability.  
This claim was last adjudicated in February 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, private medical records and VA treatment 
records. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the veteran.  See Sanders at 881.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess at 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned. 38 C.F.R. § 
3.303(b).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and psychosis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

Turning to the evidence, in the Report of Medical History 
prepared for the pre-entrance examination in September 1976, 
the Veteran noted that he experienced depression or excessive 
worry.  The explanation provided was that he had anxiety over 
his home life and a recent separation.  His service treatment 
records reflect no complaints, treatment or findings of any 
psychiatric disorder or symptoms.  Moreover, the Veteran 
denied experiencing depression, excessive worry, frequent 
trouble sleeping, or nervous trouble of any sort on the May 
1978 Report of Medical History prepared for the separation 
examination.  

The first post service medical evidence consists of VA 
treatment records from September 2000 to 2001 reflecting 
substance abuse treatment.  He was seen in June 2004 for 
substance abuse treatment, and denied any psychiatric 
problems, but later said he has severe memory problems at 
times and good memory at others.  Psychiatric evaluation at 
that time noted the Veteran reported anxiety at being in 
rehab, but he denied depression.  The assessment at that time 
included alcohol and cocaine dependence, with no other 
psychiatric diagnosis being rendered.  In August 2004 the 
Veteran was diagnosed with posttraumatic stress disorder, 
chronic, non-combat type.  During this evaluation the Veteran 
noted that his traumatic life experience was that his older 
brother was murdered when the Veteran was 12 years old and 
the brother was 17 years old.  The Veteran stated that his 
mother never got over the death of his brother and that his 
father began to drink heavily subsequently.  

Another mental health outpatient note from November 2004 
indicated that the Veteran heard voices since childhood, but 
that the voices started to increase in 1978-79.  The Veteran 
indicated that his symptoms of PTSD started in 1978, and the 
Veteran related these symptoms to the murder of his brother.

Subsequent VA treatment records provided a DSM-IV diagnosis 
for the Veteran of PTSD with a history of personal 
dissociation and cocaine and alcohol use in November 2005.  
In February 2005 the Veteran was then diagnosed with 
schizoaffective disorder, bipolar type with a history of 
PTSD, alcohol abuse, and cocaine dependence in a sustained 
full remission.  

As noted above, the Veteran received ongoing treatment for 
his psychiatric disorder and polysubstance abuse problems 
from September 2000 to February 2005 at four VA facilities.  
In these records the Veteran reports that he began hearing 
voices in service, that his symptoms began in service, or 
that he heard voices prior to service as a child but they 
became worse in service; however, such contentions are 
inconsistent with the Veteran's own assertions at the time of 
his discharge from service.  In this regard, the Veteran 
denied any depression, excessive worry, or nervous trouble of 
any sort on the Report of Medical History for his separation 
examination.  Moreover, his service treatment records are 
completely negative for psychiatric complaints, other than 
pre-service reference to anxiety at the pre-induction 
examination.  The Board finds this contemporaneous evidence 
to be of great probative value, as it reflects the Veteran's 
observance of his mental state during service.  Such evidence 
is contrary to the Veteran's current contentions that he was 
suffering from psychiatric symptoms during active service.  
Further, the Veteran has conceded that he has memory problems 
to VA treatment providers.  Thus, the Board finds the 
Veteran's current contentions of psychiatric symptoms in 
service to be unsupported by his own prior assertions as well 
as the medical evidence reflecting a normal psychiatric 
evaluation at discharge, and his current contentions as to 
service onset or aggravation are simply not credible.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (C.A.Fed., 
2006) (the lack of contemporaneous medical records may be a 
fact that the Board can consider and weigh against a 
veteran's lay evidence); see also Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's 
testimony simply because a veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence).  

The Board notes that a VA examination has not been scheduled 
in this case.  However, as there is no credible evidence of a 
psychiatric disorder during his active service, a VA 
examination is not required.  38 C.F.R. § 3.159(c)(4) (2008).  
Moreover, the only incident reported in the evidence to 
possibly be related to one of his diagnosed psychiatric 
disorders is the murder of the Veteran's brother many years 
prior to his entrance on active duty.  While the evidence 
reflects that the Veteran may have had a pre-existing 
psychiatric disorder, the Board need not reach that question 
as there is no evidence of a psychiatric disorder or credible 
evidence of an event occurring in service, nor any credible 
or competent evidence indicating that his current psychiatric 
disorder, diagnosed more than 20 years after service, may be 
related to service.  Thus, in the absence of a disease, 
injury, or incident in service, service connection cannot be 
established on the basis of aggravation.  See Hickson, supra.

In short, in the absence of evidence of a psychiatric 
disorder in service or for many years thereafter, and in the 
absence of competent medical evidence linking his current 
disorder to service, the preponderance of the evidence is 
against the claim for service connection for schizoaffective 
disorder, bipolar type.  




ORDER

Entitlement to service connection for schizoaffective 
disorder, bipolar type is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


